Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 2/16/2022 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response 2/16/2022 be considered. 




	

Amendments
           In the reply filed 2/16/2022, Applicant has made no amendments.  
Claims 219-220, 223-225, and 227 are under consideration. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/16/2022 and 6/13/2022 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 219-220, 223-225 stand rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al., (US 9,393,257, filed  2/28/2014, with priority to 61/771,735, filed 3/1/2013, prior art of record), in view of Gregory et al., (US 2011/0301073, now US 8,586,526, filed 5/17/2011, see IDS filed 6/12/2018), McIvor (Mol Ther, 2011, 19:822-823, prior art of record), Dahl et al. (US 2014/0315988, filed 7/02/2014, CON of US 8,808,982, filed 12/07/2010, see IDS filed 6/12/2018), Liu et al., (PLoS One, 2012, 7:e33225, prior art of record) and Sasaki et al. (J Immuno, 2008, 180:2581-2587, prior art of record)

In regard to claim 219, Osborn teaches an ex vivo method of treating genetic diseases such as dystrophic epidermolysis bullosa (DEB) comprising
Providing an isolated non-pluripotent cell from a patient such as a fibroblast or keratinocyte (col 2, 1st para,; col 15, lines 60-61, col 16, 2nd & 6th para., col 20, last para., and claim 2 of 9,393,257; see also p. 1, Summary of Invention, 2nd para., p. 27, 1st para., p. 28, 1st & 5th para., and claim 2 of 61/771,735 priority document).
Delivering to the cells (i) a synthetic nucleic acid encoding a gene-editing protein that targets the human COL7A1 gene, wherein the gene editing protein is a TALEN comprising a DNA-binding domain and a nuclease domain that causes a double-strand break in a mutated COL7 gene (col 2, 1st para., col 3, col 22, 1st para, of 9,393,257; see also p. 1, Summary of Invention, 2nd & 3rd para., p. 35, 1st para., and claims 1, 5, 11 & 14 of 61/771,735 priority document), as well as a COL7 repair template that replaces a portion of the mutated COL7 gene thereby eliminating a mutation that is at least partially responsible for the DEB phenotype (col 2, 1st para., col 3 and Figs. 1, 3, 6-8 of 9,393,257; see also p. 1, Summary of Invention, 2nd para., p. 2, 2nd & 3rd para., p. 27, last para., Figs. 1, 3, & 6-8, and claims 1, 5, 10-14 of 61/771,735 priority document); and 
delivering to the gene-corrected cells (ii) reprogramming factors that result in the gene-corrected induced pluripotent stem cells (IPSCs) (col 21, 2nd para., col 24, 1st para. of 9,393,257; see also p. 33, 5th para., p. 37, last para. of 61/771,735 priority document).
Osborn teaches administering the gene-edited cells to the patient (col 16, 2nd to 4th & 6th para. of 9,393,257; see also p. 28, 2nd to 4th & 6th para., of 61/771,735 priority document). In regard to the type of administration, Osborn teaches the cells can be administered to the patient by injection systemically (col 16, 4th para., of 9,393,257; see also p. 28, 3rd para. of 61/771,735 priority document), which encompasses intravenous administration.
In regard to claim 220, as stated supra, Osborn teaches that first the non-pluripotent cell is gene edited with the TALEN and then reprogrammed. 
In regard to claim 223, as stated supra, the gene-editing nuclease is a TALEN.
However, in regard to Claim 219 step (b)(i), although Osborn suggests the nucleic acids used are RNA (col 11, line 32, col 14, line 6 of 9,393,257; see also p. 12, 2nd para. p. 15, 4th para. of 61/771,735), they are silent with respect to delivering a TALEN mRNA to the cell to be modified.
Gregory teaches methods of using TALENs to treat human genetic diseases by the genetic engineering of cells [0075, 0250]. In regard to claim 219 step b(i), Gregory teaches a method for genetically modifying a cell comprising delivering a synthetic mRNA encoding a TALEN [0036-0037, 0041, 0085, 0180, 0376-0377, 0381, 0384].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the ex vivo method of genetically modifying a cell with a nucleic acid encoding a TALEN as taught by Osborn and substitute a mRNA encoding the TALEN as taught by Gregory with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by McIvor because mRNA allows the nuclease to be expressed for a short duration of time that is sufficient for site-specific chromosomal modification while avoiding unwanted gene integration and long-term expression (p. 823, last para.). 
However, in regard to claim 219 step (b)(ii), although Osborn teaches the gene-edited cells are reprogrammed to make induced-pluripotent cells (iPSCs), they are silent with respect to RNA encoded reprogramming factors. 
	In regard to claim 219, step (b)(ii), Dahl teaches a method of reprogramming somatic skin fibroblasts by delivering mRNA encoding reprogramming factors to make induced-pluripotent cells (iPSCs) (Abstract, see Examples 1-3).
	In regard to claim 224, Dahl teaches the reprogramming factors are selected from Oct4, Sox2, KLF4, c-Myc, Nanog, and Lin28 (Examples 1-3).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to reprogram the gene-edited cells to make induced-pluripotent cells (iPSCs) as taught by Osborn and choose mRNA based reprogramming factors as taught by Dahl with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Dahl because the use of these mRNA factors was a more efficient and safer technology than DNA which can integrate into the cell’s genome and cause cancer (col 1, Background, Example 3, last para.). 
	However, in regard to claim 219 step (c), although Osborn teaches that MSCs can be used to treat the DEB patient (col 16, 2nd para., of 9,393,257; p. 28, 1st para. of 61/771,735), they are silent with respect to differentiating the gene-corrected IPSCs into MSCs that are administered to treat the DEB patient.
	In regard to claim 219 step (c), Liu teaches a one-step method of differentiating IPSCs into MSCs for clinical applications (p. 1, Abstract, Introduction, p. 2, Results).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to reprogram the gene-edited cells to make induced-pluripotent cells (iPSCs) to be administered to a DEB patient as taught by Osborn and combine the step of differentiating the iPSCs to MSCs to as taught by Liu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Liu because unlike IPSCs, the administration of MSCs avoids tumor formation caused by pluripotent stem cells (p. 1, Introduction, 1st para.).
	 However, in regard to claim 219 steps (c) & (d), Osborn et al., do not reduce to practice a method of intravenously administering MSCs to treat the damaged skin of DEB patients.
	In regard to claim 219 steps (c) & (d), Sasaki teaches a method of treating damaged skin by intravenous injection of MSCs (Abstract, p. 2582, Intravenous injection of MSCs into the wounded mice). 
	In regard to claim 225, as stated supra, both Osborn and Sasaki teach the MSCs are administered by systemic injection.
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to reprogram the gene-edited cells to make induced-pluripotent cells (iPSCs) that are then differentiated into MSCs to be systemically administered by injection to a DEB patient as suggested by Osborn et al., and to do so according to the intravenous MSC administration method to treat damaged skin as taught by Sakai with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sakai who teaches that intravenously delivered MSCs migrate to wounded skin and contribute to wound repair, and have the ability to differentiate into various components of the skin (Abstract, p. 2585, Discussion, see also Fig. 4).  
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 02/16/2022 are acknowledged.
Applicant argues that there was no motivation to differentiate the iPSC cells of Osborn into MSCs for cell therapy. Applicant argues that Osborn demonstrates that iPSCs were sufficient to treat DEB, and that the Office acknowledged such in the notice of allowance for the Osborn patent. Therefore, Applicant argues that the extra steps and cost of differentiating the iPSC cells into MSCs would not have been obvious to do. Applicant argues that the Examiner has relied on hindsight reasoning to provide motivation to include a differentiation step in the claimed method. Finally, Applicant argues that even though Osborn recites using MSCs, instant claims recite that a non-pluripotent cells is provided in step (a). Thus, starting with a MSC is contrary to the claimed method.
Applicant’s arguments have been fully considered but are not found persuasive.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As a first matter, the reference of Liu teaches an easy 1 step method of differentiating iPSCs into MSCs. Specifically, Liu teaches the taught method “successfully avoided the necessity of time consuming serial passaging and associated cell sorting or enrichment, and simply, in one step, homogenous MSC-like cells were obtained” (p. 5, Discussion).
As a second matter, Liu teaches that it would have been obvious to combine a differentiation step for the pluripotent iPSCs into the multipotent MSCs, because of the dangers of implanting pluripotent stem cells including tumor formation. Specifically, Liu teaches the differentiation of pluripotent iPSCs into multipotent MSCs prior to transplantation “is one of the most promising approaches for the safe and effective use of pluripotent stem cells. Transplantation of lineage-committed cells can avert in vivo tetroma formation” (p. 1, Introduction).
Thus, it would have been predictably obvious to practice the method of reprogram COL7 gene-edited cells to make induced-pluripotent cells (iPSCs) to be administered to a DEB patient as taught by Osborn and combine the efficient one step of differentiating the iPSCs to MSCs to as taught by Liu so as to avert the risk of tumor formation in vivo.  MPEP 2144 (II) states that there implicitly exists a strong rationale for combining references when there is some advantage or expected beneficial result that would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").
Furthermore, in regard to starting with a non-pluripotent cell, as stated in the pending rejection, the methods and working examples of Osborn are primarily directed to gene corrected fibroblasts isolated from a DEB patient.  Specifically, Osborn teaches that “Fibroblasts are an ideal cell type due to their ease of derivation and low susceptibility to growth arrest in culture as well as their ability to deposit type VII collagen at the DEJ” (col 21, 5th para.).  Furthermore, Osborn goes on to combine the additional steps of reprograming the gene corrected fibroblasts so that they can be expanded.  Specifically, Osborn teaches the “gene corrected fibroblasts (or un-corrected cells as a control) were reprogrammed to iPSCs” (col 21, lines 2-3), wherein the gene edited fibroblasts are suitable for therapeutic use after “reprogramming into pluripotency followed by expansion” (col 24, lines 1-2). Thus, contrary to Applicant’s assertion, Osborn is directed to a first step of providing a non-pluripotent cells (i.e., fibroblasts) from a DEB patient, which are gene corrected in COL7, and then reprogrammed into IPSCs so as to allow the expansion of these cells for cell therapy. 


Claim 227 stands rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al., (US 9,393,257, filed  2/28/2014, with priority to 61/771,735, filed 3/1/2013, prior art of record), in view of Gregory et al., (US 2011/0301073, now US 8,586,526, filed 5/17/2011, see IDS filed 6/12/2018), McIvor (Mol Ther, 2011, 19:822-823, prior art of record), Dahl et al. (US 2014/0315988, filed 7/02/2014, CON of US 8,808,982, filed 12/07/2010, see IDS filed 6/12/2018), Liu et al., (PLoS One, 2012, 7:e33225) and Sasaki et al. (J Immuno, 2008, 180:2581-2587, prior art of record), as applied to claim 219, in further view of Kariko (US 8,835,108, see IDS filed 6/12/2018, prior art of record) and Dai et al., (J Org Chem, 2011, 76:4182-4188, prior art of record)

As stated supra, Osborn et al. suggest an ex vivo method of treating DEB comprising genetically modifying a non-pluripotent cell with (i) a TALEN nuclease to correct a COL7 mutation, (ii) reprograming the gene corrected cell to an IPSC, (iii) differentiating the IPSC into a MSC, and (iv) administering the gene-edited MSC to a DEB patient.
However, although Dahl et al. teaches that the second synthetic mRNA encoding the reprogramming factors comprises a modified nucleoside [0027], they are silent with respect to the step of including a 5-hydroxymethlcytidine.
Kariko teaches a method of genetically modifying a cell with a synthetic mRNA encoding a transgene (Abstract, Field of Invention), wherein the synthetic mRNA comprises 5-hydroxymethylcytidine (col 11, lines 29-30, col 60, Example 31, line 24).  
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the ex vivo method of treating DEB comprising genetically modifying a non-pluripotent cell with a synthetic RNA comprising a modified nucleoside encoding the reprogramming factor as suggested by Osborn in view of Dahl et al., and substitute 5-hydroxymethylcytidine as the modified nucleoside as taught by Kariko with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Kariko teaches that modified nucleosides such as 5-hydroxymethylcytidine improve RNA stability and translation, and reduce their immunogenicity (col 16, 2nd & 3rd para., col 27, 1st para., col 28, last 3 para., col 60, 1st para.). Furthermore, Dai et al. teaches that 5-hydroxymethylcytosine is a naturally occurring widespread nucleoside modification (albeit in DNA) that is important in normal biology of stem cells. Thus, the synthesis and biology of 5-hydroxymethylcytosine was well known in the field of DNA, and there was reason to believe it could be used for RNA. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/16/2022 are acknowledged and have been addressed supra.


Conclusion
All claims are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114  (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633